Case 2:19-cv-04088-BMS Document 1-16 Filed 09/06/19 Page 1 of 2




                  Exhibit 16
6/18/2019             Case 2:19-cv-04088-BMS RE:Document
                                                 Broad Reach Capital
                                                               1-16  - ariel@sureﬁrecapital.com
                                                                           Filed 09/06/19 Page 2 of 2

   Subject: RE: Broad Reach Capital
                  Shtasel, Laurence <Shtasel@blankrome.com>
                  to Groedel, Howard, Brenda A Smith, Zeiger, Alan L.




                          You are viewing an attached message. SureFire Capital Mail can't verify the authenticity of atta



                  Dear Mr. Groedel,


                           The effective redemption date would be April 30, 2019. The wire would go out on May 15, 20

                           Sincerely,

                  Laurence S. Shtasel | BLANKROME
                  One Logan Square | 130 North 18th Street | Philadelphia, PA 19103
                  O: 215.569.5691 | F: 215.832.5691 | shtasel@blankrome.com


                  From: Groedel, Howard [mailto:hgroedel@ulmer.com]
                  Sent: Wednesday, March 27, 2019 9:17 AM
                  To: Shtasel, Laurence <Shtasel@BlankRome.com>
                  Subject: RE: Broad Reach Capital


                  Letter received. Thank you.

                  Can you please tell me the effective redemption date and estimated distribution date of the re

                  Regards,

                  Howard M. Groedel


                  DIRECT: 216.583.7118
                  DIRECT FAX: 216.583.7119
                  hgroedel@ulmer.com      |   bio   |   vCard



                  Ulmer & Berne LLP

                  1660 West 2nd Street, Suite 1100
                  Cleveland, Ohio 44113-1406

                  MAIN: 216.583.7000

                  Ulmer.com




https://mail.google.com/mail/u/0/?ui=2&view=btop&ver=v40aob2a9paz&msg=%23msg-f:1635085873170431427&attid=0.13          1/1
